Title: To Benjamin Franklin from John Bondfield, 24 February 1780
From: Bondfield, John
To: Franklin, Benjamin


Sir
Nantes 24 feb 1780
The arrival of the Governor Livingston & Mary fearon calling me to Nantes preventing my having the Honor of receiving your favor of the 4 Inst. to yesterday.

I esteem the pleasure of congralating you on the safe arrival of Mr Jay and the other Passengers per the Aurore Frigate from Martinico a circumstance of moment in the present critical situation of Europe. The Cannon purchased by your order lays at our arsenal at Bordeaux four pieces of 24 pounders excepted which the bad roads prevented getting down but will be deliver’d in the course of this month we have had no oppertunitys since their being Cast of forwarding them to America. Could the Alliance Frigate take them without injuring her Sailing would be a favorable conveyance. The Post man disapointed my good intentions but that is only defer’d.
The Papers & Letters by our Ships being duely forwarded from Lorient & Nantes at their arrival I of consiquence can give you no advices other than them I suppose at your hands. They expected at Virginia a Visit from the British Troops and were preparing to receive them.
I have the Honor to be with due respect Sir Your most Obed Hum Servant
John BondfieldHis Excellency Benj Franklin Esq
 Addressed: To / His Excellency B Franklin / Esq / Passy / prés / Paris
Notation: John Bondfield Feb 24 80
